DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the examiner to search and examine all of the claims present.  This is not found persuasive because divergent searching would be required and a reference applicable to one group is not necessarily applicable to the other, resulting in a burdensome examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2012/0259269).
Regarding claim 19, Meyer discloses kit comprising: an inflatable implantable reservoir 112 (¶33; figs 2 and 4); and a catheter configured to introduce at least one anti-regeneration agent that inhibits or prevents nerve regeneration to the reservoir at a target site (¶42 – delivery of agent; an anti-regeneration agent particularly is intended use, and the device is capable of delivery such a drug via the same route as the iontophoresis drug).  
Regarding claim 31, wherein the anti-regeneration chemical agent of the reservoir is capable of being any one of: an anti-microtubule agent, an anti-neoplastic agent, a glial scar formation agent, an agent to induce the collapse or paralysis of neuronal growth cones, or a chemical agent that de-activates Schwann cells (as stated in claim 19, the agent is only intended use and the device needs only be capable of delivering one of the claimed agents).  
Regarding claim 32, wherein the anti-regeneration chemical agent of the reservoir is capable of being any one of: a taxol, vincristine, vindesine, vinorelbine, Nocodazole, Myelin- Associated Glycoprotein (MAG), or Semaphorin-3A (as stated in claim 19, the agent is only intended use and the device needs only be capable of delivering one of the claimed agents).  
Regarding claim 33, further comprising an energy-application device 146 that applies energy to a target site in a subject (¶42).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brar et al (US 10,194,980) in view of Meyer (US 2012/0259269).
Regarding claim 19, Brar discloses a kit comprising: an inflatable implantable reservoir 504; and a catheter 503 (figs 3E and 3F). 
While Brar substantially discloses the invention as claimed, it does not explicitly disclose how the balloon is inflated such that it does not explicitly disclose the catheter is configured to introduce at least one anti-regeneration agent that inhibits or prevents nerve regeneration to the reservoir at a target site.  
Brar also discloses dispensing anti-regeneration agents such as vincristine in combination with other treatment modes (Col.8 ll 40-46 and 50), including electrodes 506 (also in fig 3E).
Meyer discloses a similar device for denervation which utilizes an inflatable implantable reservoir 124 (figs 2 and 4) and a catheter to introduce agents to the reservoir (¶42). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Brar such that the catheter is configured to introduce at least one agent (including anti-regeneration agents that inhibits or prevents nerve regeneration to the reservoir at a target site as part of intended use) as taught by Meyer to allow for delivery of an anti-regeneration agent and radiofrequency ablation via the same device.
Regarding claim 20, wherein the inflatable implantable reservoir comprises surface electrodes 506 that are configured for radiofrequency ablation (Col.4 ll 50-54 and Col.5 ll 53-59).  
Regarding claim 31, wherein the anti-regeneration chemical agent of the reservoir is an anti-microtubule agent (vincristine – Col.8 ll 50).
Regarding claim 32, wherein the anti-regeneration chemical agent of the reservoir is vincristine (Col.8 ll 50).  
Regarding claim 33, further comprising an energy-application device (506 and/or 550) that applies energy to a target site in a subject.  
Regarding claim 34, wherein the energy applied is a radiofrequency energy (see claim 20 above). The other energy types are disclosed at Col.4 ll 54-60).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brar et al (US 10,194,980) in view of Meyer (US 2012/0259269) and Dobak (US 2003/0181959).
Regarding claim 35, while Brar substantially discloses the invention as claimed, it does not disclose wherein the electrodes are configured to be energized wirelessly.
Dobak discloses using a wireless system to inductively couple to an external radiofrequency field, which avoids problems such as lead fraction and migration in wired systems (¶51).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Brar such that the electrodes are configured to be energized wirelessly as taught by Dobak to avoid problems such as lead fracture and migration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783